               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 BUILDING TRADES UNITED
 PENSION TRUST FUND and SCOTT
 J. REDMAN,
                                                      Case No. 19-CV-105-JPS
                      Plaintiffs,

 v.
                                                                     ORDER
 PROSTAR SURFACES, INC.,

                      Defendant.


       On January 18, 2019, Plaintiffs filed this action alleging claims arising

from Defendant’s violations of the Employee Retirement Income Security

Act of 1974 (“ERISA”), the Multi-Employer Pension Plan Amendments Act

(“MPPAA”), and the terms and provisions of the employee benefit plans.

(Docket #1). Defendant was served on January 21, 2019. (Docket #3).

Defendant did not appear or otherwise defend this action within the time

provided by the Federal Rules of Civil Procedure, and so the Clerk of the

Court, at Plaintiffs’ request, entered default against Defendant on February

28, 2019.

       On February 27, 2019, Plaintiffs filed a motion for entry of a default

judgment against Defendant. (Docket #8). Plaintiffs’ certificate of service

reflects that Defendant was served with this motion by certified mail on the

date that it was filed. (Docket #10). Defendant has not responded to the

motion in any fashion, and the deadline for doing so has expired. See Civ.

L.R. 7(b); Fed. R. Civ. P. 6(d) (providing three additional days to respond to

motions served by mail). As a result, the Court treats the motion as
unopposed. Civ. L.R. 7(d). The facts pleaded in the complaint establish

Defendant’s liability. (Docket #1 at 2–6). Plaintiffs nevertheless bear the

responsibility to prove up their damages under Rule 55(b)(2) of the Federal

Rules of Civil Procedure. Indeed, “even when a default judgment is

warranted based on a party’s failure to defend, the allegations in the

complaint with respect to the amount of the damages are not deemed true,”

and the Court must conduct an inquiry to ascertain the amount of damages

with reasonable certainty. e360 Insight v. The Spamhaus Project, 500 F.3d 594,

602 (7th Cir. 2007) (citations and quotations omitted). Judgment by default

may not be entered without a hearing on damages unless “the amount

claimed is liquidated or capable of ascertainment from definite figures

contained in the documentary evidence or in detailed affidavits.” Id.

       Here, Plaintiffs seek the following:

       1)     Unpaid contributions, interest, and liquidated damages owed

              to the fund for the period of January 1, 2018 through June 30,

              2018 in the amount of $9,630.81;

       2)     Attorneys’ fees in the amount of $846.00; and

       3)     Costs of prosecution in the amount of $400.00.

       In total, Plaintiffs seek $10,876.81 in damages. (Docket #8 at 3). In

support of their request, Plaintiffs have provided portions of the collective

bargaining agreements, results of an audit that revealed unpaid

contributions in the amount of $9,630.81, and itemizations of costs and fees

associated with this litigation. See (Docket #9-1, #9-2, #9-3, and #9-4). The

Court finds that this evidence is sufficient to establish the exact amount of

damages that Defendant owes.




                                 Page 2 of 3
      Accordingly,

      IT IS ORDERED that Plaintiffs’ motion for default judgment

(Docket #8) be and the same is hereby GRANTED; Defendant shall pay to

Plaintiffs the total sum of $10,876.81, together with post-judgment interest

as provided by law; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 18th day of April, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
